IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00381-CR

EMILY ANN HUDSON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-733-C1


                           MEMORANDUM OPINION


      Emily Ann Hudson appeals her plea of guilty to the offense of Murder. See TEX.

PENAL CODE ANN. § 19.02 (West 2011). Because the trial court's certificate of right of

appeal that Hudson signed indicates Hudson has no right to appeal and has waived her

right to appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) ("The appeal

must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules."); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003) (waiver of appeal).

       Notwithstanding that this appeal must be dismissed, Hudson may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if Hudson believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Hudson desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court's judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 19, 2018
Do not publish
[CRPM]




Hudson v. State                                                                    Page 2